NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 29, 2018 *
                                Decided June 29, 2018

                                        Before

                        DIANE P. WOOD, Chief Judge

                        MICHAEL S. KANNE, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 17-3450

UNITED STATES OF AMERICA,                      Appeal from the United States
     Plaintiff-Appellee,                       District Court for the Northern District
                                               of Illinois, Western Division.
      v.
                                               No. 04CR50038-1
TERRY N. TAYLOR,
     Defendant-Appellant.                      Philip G. Reinhard,
                                               Judge.

                                      ORDER

      Terry Taylor appeals the denial of his motion for termination of his remaining
term of supervised release. He argues that early release is warranted because he was
imprisoned for longer than the statutory maximum for his offenses and he so far has
complied with his supervised-release conditions. The district court found that
continued supervised release was necessary to help Taylor reintegrate into the

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-3450                                                                          Page 2

community. Because the district court did not abuse its discretion in denying Taylor’s
motion, we affirm.

      Taylor was convicted of possessing a firearm as a felon, 18 U.S.C. § 922(g)(1), and
possessing an unregistered sawed-off shotgun, 26 U.S.C. § 5861(d). The judge sentenced
him under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1), based on three prior
convictions that qualified as “violent felonies”: two for armed robbery and one for theft
from a person. As a result, Taylor was subject to a fifteen-year statutory minimum
sentence, see 18 U.S.C. § 924(e)(1), rather than the ten-year statutory maximum that
would otherwise apply, see 18 U.S.C. § 924(a)(2); see also 26 U.S.C. § 5871. The judge
sentenced him to a total of 300 months’ imprisonment.

       Taylor appealed his sentence, arguing that his theft conviction did not constitute
a violent felony because no violence occurred during the commission of the crime. But
the Armed Career Criminal Act’s “residual clause” defines violent felony as any crime
that “involves conduct that presents a serious potential risk of physical injury to
another,” see 18 U.S.C. § 924(e)(2)(B)(ii), and we upheld the district court’s conclusion
that theft from a person creates the potential for violence or injury. See United States v.
Taylor, 179 F. App’x. 957, 961 (7th Cir. 2006).

       Taylor successfully challenged his sentence after the Supreme Court in Samuel
Johnson v. United States, 135 S. Ct. 2551 (2015), held that the residual clause of the ACCA
was unconstitutionally vague. He was initially resentenced to a total term of 176
months’ imprisonment, but we vacated that sentence, United States v. Taylor, 833 F.3d
795, 796–97 (7th Cir. 2016), and Taylor was resentenced to time-served and three years’
supervised release. By then, he had been incarcerated for about fourteen years.

       After completing one year of supervised release, Taylor moved for early
termination on grounds that he was imprisoned longer than the ten-year statutory
maximum under both 18 U.S.C. § 924(a)(2) and 26 U.S.C. § 5871, and that he had
complied with all supervised-release conditions. The district court denied the motion.
The court acknowledged that Taylor had followed his supervised-release conditions
and that medical issues limited any risk that he posed to the public, but the court also
pointed out Taylor’s “long history of criminal behavior” and his four major incident
reports during a recent thirty-seven-day stay in a residential re-entry center. This recent
behavior, the court said, suggested that Taylor was having trouble reintegrating into the
community and could continue to pose a significant public risk.
No. 17-3450                                                                         Page 3

       On appeal Taylor maintains that the time he spent unlawfully imprisoned should
count toward his term of supervised release. But prison time and supervised release are
not interchangeable: “Supervised release fulfills rehabilitative ends, distinct from those
served by incarceration.” United States v. Johnson, 529 U.S. 53, 59 (2000). A key purpose
of supervised release is to ease an individual’s transition back into the community after
a long prison term, United States v. Maranda, 761 F.3d 689, 697 (7th Cir. 2014), and that
objective cannot be met while the individual is incarcerated.

        Taylor also argues the district court abused its discretion in denying his motion
because he adhered to the conditions of his supervised release. But mere compliance
with the terms of supervised release is expected, and without more, insufficient to
justify early termination under 18 U.S.C. § 3583(e). The district judge here properly
looked to the appropriate factors in 18 U.S.C. § 3553(a) and determined that termination
was not warranted at this time. See 18 U.S.C. § 3583(e). Specifically, the judge
considered Taylor’s adherence to the terms of his supervised release, as well as his
various medical issues, see 18 U.S.C. § 3553(a)(1), but also noted that Taylor had
committed recent behavioral infractions at a residential re-entry center and that this,
coupled with his criminal history, indicated that he still may struggle to reintegrate into
the community. See id. § 3553(a)(1), (2)(B), (2)(C).

     Accordingly, we AFFIRM the decision of the district court. In light of that ruling,
we DENY as moot Taylor’s motion to expedite this appeal.